Citation Nr: 0924297	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-29 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from July 1985 to 
January 2006, when he retired.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  Jurisdiction over the 
Veteran's case was subsequently transferred to the Cleveland, 
Ohio RO.


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that the Veteran has sleep apnea that is related to active 
duty.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.159 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100,  
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009);  38 
C.F.R. §§ 3.102, 3.159 (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of: (1) the  
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).

By letter in October 2005 the RO notified the Veteran of 
elements of service connection, and the evidence needed to 
establish each element.  That letter served to provide notice 
of the information and evidence needed to substantiate the 
claim.

VA's letter notified the Veteran of what evidence he was  
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R.  § 
3.159(b).  VA informed him that it would make reasonable  
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  

In July 2007 supplemental statement of the case, the RO 
specifically notified the  Veteran of the process by which 
initial disability ratings and effective dates are 
established.  See Dingess v. Nicholson,  19 Vet. App. 473 
(2006).  

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service medical records.  He has been 
afforded a VA medical examination.  He has not identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  Given these 
facts, it appears that all available records have been 
obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38  
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran contends that sleep apnea was first manifested 
during his active service.  In support of this assertion, he 
testified that he was diagnosed with sleep apnea or sleep 
disturbances in service and after a sleep study was done he 
had two corrective surgeries performed.  A review of the 
service medical records reveals that the Veteran was seen in 
March 1999 with a one-year history of snoring.  He reported 
sleeping six to seven hours a night and awakening once or 
twice a night.  He reported having a dry mouth on awakening 
and feeling fatigued in the morning.  Assessment was rule out 
obstructive sleep apnea.  In October 1998 the Veteran was 
seen in otolaryngology clinic with complaints of snoring and 
reported that he was often awakened during the evening and 
snoring was causing sleep to be non- restorative for the past 
six months.  In May 1999 a sleep study was performed.  The 
results of the study revealed the Veteran exhibited moderate 
snoring with a few apneas/hypopneas but his respiratory 
disturbance index of 3.4 did not meet criteria for a 
diagnosis of obstructive sleep apnea.  The diagnosis was 
primary snoring.  The doctor recommended treatment for 
alleviation of snoring because there was an absence of 
significant daytime sleepiness.  In June 1999 the Veteran had 
an uvulopalatopharyngoplasty to remove excess palate tissue 
and tonsil tissue to improve breathing.  A tonsillectomy was 
also performed in 1999.  In May 2002 and October 2005 in 
service reports of medical history the Veteran indicated that 
he had no frequent trouble sleeping.  These service medical 
records do not show a diagnosis of sleep apnea.

The Veteran filed his claim for service connection prior to 
separation from service as a participant in a pre-separation 
program.  A VA compensation and pension examination for 
obstructive sleep apnea in October 2005 was conducted while 
he was still serving in active duty.  At the VA examination 
he reported a history of a deviated nasal septum and snoring 
for which he had a septoplasty, uveloplasty and tonsillectomy 
performed in 1999.  He reported a history of snoring at night 
and awaking up to three or four times a night, but he did not 
know exactly what was causing him to wake up.  He denied any 
early morning headaches, fatigue or sleepiness and daytime 
naps.  He stated that he did not fall asleep when driving, 
watching television, during conversation or waiting for an 
appointment.  He admits to drinking a lot of caffeine.  He 
stated that he goes to bed at night at eleven o'clock and 
wakes up in the morning at seven o'clock and it takes him one 
half hour to fall asleep.  A spirometry study was performed 
and the results were normal.  The examiner's assessment was 
that the Veteran had habitual snoring and according to the 
sleep study in 1999 he did not have evidence of sleep apnea 
with an apnea hypopnea index of 3.4.  The examiner stated 
that the Veteran had no symptoms of hypersomnolence or any 
history of apnea or hypopnea during sleep.  While the Veteran 
has pointed out that the examiner did not perform another 
sleep study and a repeat study may result in a diagnosis of 
sleep apnea, the necessity for a repeat of a diagnostic test 
to identify disability is a medical matter and the Board sees 
no evidence that the examiner incorrectly decided that repeat 
testing was not necessary.  

Because sleep apnea was not diagnosed at any time during 
service or upon VA examination just prior to separation from 
service, the Board finds that there is no objective evidence 
of a chronic sleep disorder.  38 C.F.R. § 3.303(b).

The Veteran noted in his substantive appeal (VA-Form 9) that 
he was diagnosed with sleep apnea by a doctor in service who 
recommended that he be placed on a CPAP [continuous positive 
airway pressure] machine at night; but that it could not be 
done due to his assigned sea duty and the safety of fellow 
shipmates.  At his personal hearing he indicated that the 
doctor declined to recommend the use of a CPAP machine 
because he was assigned to a ship and alternatively the two 
surgeries were performed.  Hearing Transcript (Tr.), p. 3.  
This testimony is inconsistent with the service treatment 
records which did not include a finding of sleep apnea 
following a 1999 sleep study.  The record does not contain a 
medical diagnosis of sleep apnea from a doctor in service or 
any other clinician.  His in service complaints associated 
with sleep disorder were often diagnosed as snoring and VA 
examiner found he did not have a diagnosis of sleep apnea.  
Furthermore, hearsay medical evidence, as transmitted by 
layperson, is of limited probative value.  The connection 
between what a physician said and layperson's account of what 
he purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The Veteran testified further that he should be service 
connected for sleep apnea because there are days when he is 
tired while driving and about to fall asleep.  Tr., p. 3.  He 
stated that he gets about five hours of sleep, but is 
constantly awakened and does not know if it is because he has 
stopped breathing.  Tr., p. 7.  As a layperson, the Veteran 
is not competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434  (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492  (1992).  The 
Board acknowledges that the Veteran is competent to give 
evidence about current symptoms and what he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Some disability may 
be diagnosed by its unique and readily identifiable features; 
the presence of varicose veins is not a determination 
'medical in nature' and is capable of lay observation.  Thus, 
lay testimony regarding varicose vein symptomatology in 
service represents competent evidence.  See Barr v. 
Nicholson, 21 Vet App 303 (2007); Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).  However, sleep apnea is not the 
type of condition that can be diagnosed by a lay person (even 
the physician relies on testing, including the sleep study 
and pulmonary function testing performed in service).  

The weight of the competent evidence demonstrates that the 
Veteran does not have sleep apnea.  Absent competent evidence 
of a current medical diagnosis of sleep apnea, service 
connection for such disorder cannot be granted.  See Brammer, 
supra.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v.  Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

Service connection for sleep apnea is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


